                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                                               CASE NO: 2:17-cr-83-FtM-38MRM

DILLON SHUTT


                                           AMENDED ORDER 1

          This matter comes before the Court on the Unopposed Motion to Obtain Copies of

Documents, Exhibits, and Docket Entries (Doc. #170) filed on January 31, 2019.

Appellate counsel was appointed on December 18, 2018 to represent the defendant for

purposes of appeal. See Doc. 159. Counsel now seeks to obtain documents in the instant

case in order to recreate the record and effectively represent defendant on appeal.

Specifically, counsel seeks the production of the following documents: Docs. 17, 18, 21,

25, 33 (sealed attachments/exhibits 1 through 14), 66 (sealed), 70, 92, 93, 138, 140, 144

(sealed exhibits 2 and 2a), 152 (sealed admitted exhibits 2, 4, 6, 8, 9, 10, 11, 12, 13, 14,

15, 16, 18, 19, 20, 21, 22, 23, 25; and exhibit 26, which remains in the custody of the

Clerk), 164 (sealed exhibits 2 and 2a). The government does not object to the request of

appellate counsel.          For good cause shown, the Court will grant the release of the

documents as outlined below but will not release exhibits that were not admitted into

evidence.

          Accordingly, it is now

          ORDERED:




1   This Order is amended to exclude exhibits that were not admitted, specifically, exhibit #26.
      1) The Unopposed Motion to Obtain Copies of Documents, Exhibits, and Docket

         Entries (Doc. #170) is GRANTED in part. Counsel is permitted to obtain copies

         of ADMITTED exhibits. The Court permits the release of documents: Docs. 17,

         18, 21, 25, 33 (sealed attachments/exhibits 1 through 14), 66 (sealed), 70, 92,

         93, 138, 140, 144 (sealed exhibits 2 and 2a), 152 (sealed admitted exhibits 2,

         4, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, 22, 23, 25; and 164 (sealed

         exhibits 2 and 2a), including those exhibits being held under seal. Exhibit 26

         was NOT ADMITTED and will not be distributed.

      DONE AND ORDERED at Fort Myers, Florida, this 27th day of February, 2019.




Copies: Counsel of Record




                                            2
